Electronically Filed
                                                         Supreme Court
                                                         SCPR-11-0001022
                                                         22-DEC-2011
                        NO. SCPR-11-0001022              10:40 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            IN RE CATHERINE O’NEAL-MORRIS, Petitioner.



                         ORIGINAL PROCEEDING


       ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By:    Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


           Upon consideration of Petitioner Catherine
O’Neal-Morris’s petition to resign and surrender her license to
practice law in the State of Hawai'i, filed pursuant to Rule 1.10
of the Rules of the Supreme Court of the State of Hawai'i (RSCH),
and of the affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted. 

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g), 

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rule 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Catherine O’Neal-Morris, attorney number 6144,
from the roll of attorneys of the State of Hawai'i, effective with
the filing of this order.
           DATED:   Honolulu, Hawai'i, December 22, 2011.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ James E. Duffy, Jr.
                                /s/ Sabrina S. McKenna